PER CURIAM.
On this direct appeal from his conviction and sentence for one count of home invasion robbery with a firearm and two counts of robbery with a firearm, the appellant urges that his constitutional guarantee to effective assistance of counsel was undermined due to the existence of an attorney-client relationship between his trial counsel and his co-defendant in this case. Although it is undisputed that the appellant’s trial counsel had represented the co-defendant in this case in the past, the record before us is silent as to whether their attorney-client relationship was still ongoing at the time the attorney represented the appellant in this cause. For this reason, we dismiss this appeal without prejudice for the appellant to pursue the adequacy of his counsel’s performance with the trial court in an evidentiary hearing made pursuant to, rule 3.850, Florida Rules of Appellate Procedure. See Dennis v. State, 696 So.2d 1280 (Fla. 4th DCA 1997) (holding that “... the adequacy of a lawyer’s representation may not be raised for the first time on a direct appeal.”).